Name: Commission Regulation (EEC) No 2948/85 of 23 October 1985 fixing the amount of the securities applicable to certain olive oils released into free circulation in the Community
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  civil law
 Date Published: nan

 No L 283/22 Official Journal of the European Communities 24. 10 . 85 COMMISSION REGULATION (EEC) No 2948/85 of 23 October 1985 fixing the amount of the securities applicable to certain olive oils released into free circulation in the Community adjust the amount of the security to take account of that alteration, HAS ADOPTED THIS REGULATION : Article 1 1 . Without prejudice to the third subparagraph of Article 14 (2) of Regulation (EEC) No 3172/80 (*), the amount of the security referred to in Article 9 of Regulation (EEC) No 3089/78 shall be, according to the Member State in which it is lodged : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), Having regard to Council Regulation (EEC) No 3089/78 of 19 December 1978 laying down general rules in respect of aid for the consumption of olive oil (3), as amended by Regulation (EEC) No 2762/80 (4), and in particular the last subparagraph of Article 9 ( 1 ) thereof, Whereas, in the event of a substantial alteration in consumption aid, the last subparagraph of Article 9 ( 1 ) of Regulation (EEC) No 3089/78 authorizes the Commission, as soon as the alteration in such aid has been decided on, to adjust the amount of the security applicable to imported olive oils ; Whereas for the 1985/86 marketing year the amount of consumption aid has been increased substantially with effect from 1 November 1985 ; whereas, in order to avoid speculative transactions, it is appropriate to Lit 73 077,00 per 100 kg, FF 345,21 per 100 kg, Bfrs 2 288,57 per 100 kg, DM 117,61 per 100 kg, F1 132,52 per 100 kg, £ 30,51 per 100 kg, £ Irl 36,99 per 100 kg, Dkr 414,94 per 100 kg, Dr 5 046,63 per 100 kg ­ 2. The security referred to above shall apply from the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 31)25/66 . (2) OJ No L 26, 31 . 1 . 1985, p . 12 . (3) OJ No L 369, 29 . 12 . 1978 , p . 12 . (4) OJ No L 287, 30 . 10 . 1980, p . 2 . 0 OJ No L 331 , 9 . 12 . 1980, p. 27 .